IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-31450
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JUAN RAMOS PEINADO,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                     USDC No. 00-CR-66-ALL-C
                       --------------------
                         October 26, 2001

Before JONES, SMITH, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Juan

Ramos Peinado on appeal has moved for leave to withdraw as

counsel and has filed a brief as required by Anders v.

California, 386 U.S. 738 (1967).   Peinado has filed a response to

counsel's motion and brief in which he asks for the appointment

of new appellate counsel.

     Our independent review of the record discloses no

nonfrivolous issue for appeal.   Accordingly, counsel's motion for



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-31450
                                -2-

leave to withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the appeal is DISMISSED.   5TH CIR. R.

42.2.   Peinado's request for the appointment of new counsel is

DENIED.

     DISMISSED.